Per Curiam.
“ Where two or more persons or corporations, acting independently, without concert, plan, or other agreement, inflict a damage or cause an injury to another person, the persons inflicting the damage are not jointly liable therefor, but each is liable for his proportion only of the damages; and in such a case a join action against "then can not be maintained. Especially is this true' where, as in the instant case, the damage sued for was not the ordinary and natural result of the preceding negligence.” United Cigar Stores Co. v. Ga. Ry. &c. Co., 27 Ga. App. 198 (2) (107 S. E. 781); Ga. So. & Fla. Ry. Co. v. Corry, 149 Ga. 295, 301 (99 S. E. 881); Schneider v. Augusta, 118 Ga. 610 (45 S. E. 459); Brooks v. Ashburn, 9 Ga. 297 (3); City of Albany v. Brown, 17 Ga. App. 707 (88 S. E. 215); Key v. Armour Fertilizer Works, 18 Ga. App. 472 (89 S. E. 593). Thus, a petition brought against three defendants jointly,— a railroad company, the Pullman Company, and another railroad company,— in which it is alleged that the first two defendants were negligent in permitting the plaintiff to remain in the Pullman coach after it had been switched off from the line of the first carrier to the line of the other carrier, thereby diverting the plaintiff from the proper route of her destination, and that the conductor of the last-named carrier treated her “ in a rude and ugly manner ” in connection with her leaving the second train, presents a misjoinder of actions, in that it fails to set forth any acts of concurrent negligence contributing to the alleged injury. The plaintiff having refused to amend her petition in response to the demurrer setting up the misjoinder of actions, and the amendment actually offered and rejected, even if otherwise admissible, having failed to allege facts such as would show that the second railroad, in taking over the car at Macon, knew or ought to have known that the plaintiff was thereby being misrouted, the petition was properly dismissed.

•Judgment affirmed.


Jenkins, P. J., and Stephens and Bell, JJ., eonour. '